 In the Matter of AMERICANFRANCELINE et al. (OCEANSTEAMSHIPCOMPANY OF SAVANNAH)andINTERNATIONALSEAMEN'SUNION OFAMERICACase,No. R-157CERTIFICATION OF REPRESENTATIVESFebruary 19, 1938On July 16, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections inthe above-entitled case.The Direction of Elections directed thatelections by secret ballot be conducted among the unlicensed per-sonnel employed in the deck, engine, and stewards' departments,except wireless and radio operators, chief electricians on electricallydriven ships, and junior engineers who hold licenses, on the vesselsoperated out of Atlantic and Gulf ports by 52 named companies.By a Supplemental Decision and Direction of Elections, issued Sep-tember 17, 1937, similar elections were directed to be held in nineadditional companies, including Ocean Steamship Company ofSavannah, New York City. Supplemental or amended decisionshave also been issued in this case on August 16, September 11, andNovember 10, 1937, dealing with various matters which need not beset forth in detail here.Pursuant to these decisions and Directions of Elections, an elec-tion by secret ballot has been conducted under the direction andsupervision of Elinore Morehouse Herrick, the Regional Directorfor the Second Region (New York City), on the vessels operatedout of Atlantic and Gulf ports by Ocean Steamship Company ofSavannah.On February 3, 1938, the said Regional Director, actingpursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, issued and dulyserved upon the parties, an Intermediate Report on the election.No objections or exceptions to the Intermediate Report have beenfiled by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote------------------------------------ 263Total number of ballots cast------------------------------------- 2555Total number of votes in favor of International Seamen's Unionof America, or its successor, affiliated with the American Federa-tion of Labor------------------------------------------------ 231484 DECISIONS AND ORDERS485Total number of votes in favor of National Maritime Union of Amer-ica, affiliated with the Committee for Industrial Organizaiton____8Total number of votes in favor of neither organization____________10Total number of blank ballots___________________________________2Total number of void ballots____________________________________4Total number of challenged ballots______________________________0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9,ofNational Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIEDthat International Seamen's Union ofAmerica or its successor, affiliated with the American Federationof Labor, has been selected by a majority of the unlicensed personnelemployed in the deck, engine, o and stewards' departments, exceptwireless and radio operators, chief electricians on electrically drivenships, and junior engineers who holdlicenses,on the vessels oper-ated out of Atlantic and Gulf ports by Ocean Steamship Companyof Savannah, New York City, as their representative for the pur-poses of collective bargaining, and that, pursuant to Section 9 (a) ofthe Act, International Seamen's Union of America or its successor,affiliated with the American Federation of Labor, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.